Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In light of the new reference to Boilen, the indication of allowable subject matter to claims 1-9, 12, 14-28, 30, have been withdrawn.  The rejections of the claims are set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 12, 21, 22, 25, 28 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Espinosa (6161350) in view of Boilen (4875314).
Per claim 1, Espinosa (figures 11, 13) shows a building, comprising: a stud wall including a first bottom plate(figure 11); a foundation(64); the first stud wall including a bottom plate (the plate in figure 11 between where 63 and 64 is, and further demonstrated as 84  in figure 9a) and a top plate (the plate that the assembly 10 sits on), first and second studs (figure 11, the studs to the left and right of 62) extending between the top and bottom plates, the studs including respective bottom ends, a third stud (either 56 or 54 on figure 11) extending between the top and bottom plate, the third stud being operably attached to the first stud.
Espinosa does not show a first cross member disposed on the bottom plate, the bottom ends of the first and second studs operably sitting on top of the first cross member, the first cross member being hollow metal including portions disposed below the bottom ends of the first and second studs sitting on the first cross member.
Boilen (figures 5B, 5c, 8) discloses a first cross member disposed on the bottom plate, the first cross member having an opening through which the tie rod extends, the first and second stud(106) bottom ends sitting on top of the first cross member (figure 8a) to be used in order to provide strong bearing surface for high load conditions (col 5 lines 55-58), the first cross member being hollow metal including portions disposed below the bottom ends of the first and second studs (106) sitting on the first cross member.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Espinosa’s structures to show a first cross member disposed on the bottom plate, the bottom ends of the first and second studs operably sitting on top of the first cross member, the first cross member being hollow metal including portions disposed below the bottom ends of the first and second studs sitting on the first cross member in order to provide strong bearing surface for high load conditions of building wall as taught by Boilen.
Per claims 2, 21, Espinosa as modified shows all the claimed limitations including a tie rod (62) having one end operably connected to the foundation, the tie rod extending through the first cross member and operably attached to the second stud wall (the assembly is further demonstrated by figures 12-13 of Espinosa), a second stud wall disposed above the first stud wall.  
Espinosa as modified does not show a second cross member operably connected to the top ends.
Boilen figures 5a, shows a second cross member operably connected to the top ends of the studs (38) to connect the upper wall to the foundation.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Espinosa’s modified structure to show a second cross member operably connected to the top ends in order to provide strong bearing surface for high load conditions of building wall as taught by Boilen.
Per claim 3, Espinosa as modified further shows the first and second studs are disposed a distance below the top plate, the second cross member is disposed on the top ends.
Per claims 4-5, Espinosa as modified further shows a fastener (72) to secure the tie rod to the second cross member, the fastener being a nut. 
Per claim 6, Espinosa as modified further shows the second cross member is hollow metal (per Boilen’s teaching figures 5-5c).
Per claim 7, Espinosa as modified further shows the second cross member is non-metallic (per Boilen’s teaching col. 7 line 47-48).
Per claims 8-9, Espinosa as modified further shows a bearing plate (70) disposed between the second cross member and the nut (72), the bearing plate is solid metal (col 9 line 9).  
Per claims 12, 22, Espinosa as modified further shows the first and second studs extend to the top plate (figures 12-13), a fourth stud operably attached to the second stud, the third and fourth studs extend from the bottom plate to the top plate.
Per claim 25, Espinosa as modified further show the first cross member includes a length, the first cross member includes an opening along the length, 

Claims 14-15, 26, 30 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Espinosa (6161350) in view of Boilen (4875314).
Per claim 14, Espinosa shows (figures 11-13) shows a building, comprising: a stud wall disposed above the foundation(64); the first stud wall including a bottom plate (the plate in figure 11 between where 63 and 64 is, and further demonstrated as 84  in figure 9a) and a top plate (the plate that the assembly 10 sits on), first and second studs (figure 11, the studs to the left and right of 62) extending between the top and bottom plates, the studs including respective bottom ends, a second stud wall (either figure 12 or 13) disposed above the first stud wall, the second stud wall including a second bottom plate and a second top plate, third and fourth studs extending between the second bottom plate and the second top plate, the third and fourth studs including respective bottom ends, a tie rod (62) connecting the second stud wall to the foundation (see figures 12-13).
Espinosa does not show a first cross member operably supported by the first bottom plate, the bottom ends of the first and second studs operably bearing on the first cross member, a second cross member operably supported by the second bottom plate, the bottom ends of the third and fourth studs operably sitting on top of the second cross member, the tie rod extending through the first and second cross member, the cross members being hollow including portions disposed below the bottom ends of the first and second studs sitting on the first cross member.
Boilen (figures 2, 5-5c, 8) discloses first and second cross member located on the first and second bottom plate (figure 2), studs sitting on top of the cross member (figure 8), the cross member being hollow including portions disposed below the bottom ends of the first and second studs sitting on the first cross member.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Espinosa’s structure to show first and second cross member located on the first and second bottom plate (figure 2), studs sitting on top of the cross member (figure 8), the cross member being hollow in order to provide strong bearing surface for high load conditions of building wall as taught by Boilen.
Espinosa as modified further shows a first cross member operably supported by the first bottom plate, the bottom ends of the first and second studs operably bearing on the first cross member, a second cross member operably supported by the second bottom plate, the bottom ends of the third and fourth studs operably sitting on top of the second cross member, the tie rod extending through the first and second cross member, the cross member being hollow including portions disposed below the bottom ends of the first and second studs sitting on the first cross member.
Per claims 15, 30, Espinosa as modified further shows first and second fasteners (58, per Boilen’s teaching) to secure the tie rod to the first and second cross member, the fasteners including first and second nuts.
Per claim 26, Espinosa as modified further shows the first cross member includes a length, the first cross member includes an opening along the length.  

Claims 16-17, 27 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Espinosa (6161350) in view of Boilen (4875314).
Per claim 16, Espinosa shows (figures 11-13) shows a building, comprising: a stud wall disposed above the foundation(64); the first stud wall including a bottom plate (the plate in figure 11 between where 63 and 64 is, and further demonstrated as 84  in figure 9a) and a top plate (the plate that the assembly 10 sits on), first and second studs (figure 11, the studs to the left and right of 62) extending between the top and bottom plates, the first and second studs including respective top ends, the studs including respective bottom ends, a second stud wall (either figure 12 or 13) disposed above the first stud wall, the second stud wall including a second bottom plate and a second top plate, third and fourth studs extending between the second bottom plate and the second top plate, tie rod (62) connecting multiple levels of floor/wall to the foundation.
Espinosa does not show a cross member operably supported by the top ends of the first and second studs, a bearing plate supported by the second bottom plate, the cross member being hollow metal including portions sitting on the top ends of the first and second studs.
Boilen (figures 2, 5-5c, 8, 11a) discloses a cross member (5a) operably supported by the top ends of the first and second studs(38), a bearing plate (5c, 2, 11a shows the respective relationship; and part 62 can function as a bearing plate) supported by the second bottom plate, the cross member/bearing plate being hollow metal including portions sitting on the top ends of the first and second studs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Espinosa’s structure to show a cross member operably supported by the top ends of the first and second studs, a bearing plate supported by the second bottom plate, the cross member being hollow metal including portions sitting on the top ends of the first and second studs to provide strong bearing surface for high load conditions of building wall as taught by Boilen.
Per claim 17, Espinosa as modified further shows first and second fasteners to secure the tie rod to the cross member and the bearing plate, the first and second fasteners include first and second nuts (per Boilen).
Per claim 27, Espinosa as modified further shows the first cross member includes a length, the first cross member includes an opening along the length.  

Claim 29 is is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Espinosa (6161350) in view of Boilen (4875314).
 Espinosa (figures 11, 13) shows a building, comprising: a stud wall disposed above the foundation, the stud wall including a first bottom plate(figure 11) and a top plate (the plate that the assembly 10 sits on), first and second studs (figure 11, the studs to the left and right of 62) extending between the top and bottom plates, the studs including respective bottom ends, the bottom ends being operably supported on the bottom plate, a rod(62) having one end operably connected to the foundation, the tie rod extending from the top plate to the foundation.
Espinosa does not show a first cross member disposed on the top ends, the cross member being hollow metal including portions disposed on the top ends of the first and second studs.
Boilen (figures 5B, 5c, 8) discloses a first cross member disposed on the top ends(5a), the cross member being hollow metal including portions disposed on the top ends of the first and second studs(38).
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Espinosa’s structures to show a first cross member disposed on the top ends, the cross member being hollow metal including portions disposed on the top ends of the first and second studs in order to provide strong bearing surface for high load conditions of building wall as taught by Boilen.
Claim 31 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Espinosa (6161350) in view of Boilen (4875314).
Espinosa (figures 11, 13) shows a building, comprising: a stud wall including a first bottom plate(figure 11); a foundation(64); the first stud wall including a bottom plate (the plate in figure 11 between where 63 and 64 is, and further demonstrated as 84  in figure 9a) and a top plate (the plate that the assembly 10 sits on), first and second studs (figure 11, the studs to the left and right of 62) extending between the top and bottom plates, the studs including respective bottom ends, the bottom ends being operably supported on the bottom plate, a third stud (either 56 or 54 on figure 11) extending between the top and bottom plate, the third stud being operably attached to the first stud.
Espinosa does not show a cross member disposed on the top ends, the first cross member being hollow metal including portions disposed on the top ends of first and second studs.
Boilen (figures 5B, 5c, 8) discloses a cross member (5b) disposed on the top ends, the first cross member being hollow metal including portions disposed on the top ends of first and second studs to be used in order to provide strong bearing surface for high load conditions (col 5 lines 55-58).
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Espinosa’s structures to show a cross member (5b) disposed on the top ends, the first cross member being hollow metal including portions disposed on the top ends of first and second studs in order to provide strong bearing surface for high load conditions of building wall as taught by Boilen.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 12, 14-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 10, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows wall uplift reinforcement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

5/5/2022